.; -..




                      OFFICEOFTHEATTORNEY                GENERALOFTEXAS
                                                AUfflN




              Honorable      R.  P. Powor
              AB*lrtsnt      countt  Attoraey
              Tyler, Texas
              Doer mr. Pmer




                                                     tr ia lnr     h&d,   8aa   th e
                                                      to  suc h triel.


         .,




                               state that l w8rrant of u-rest was l88uob
              iOr the     SbOUSba,but pu a0 not St@%@ WhOthOr tt -8 lvOT
              aai+0rra     to the Coastable ior lxo~ution, or, it drllrrr*d,
              whother it war ever lx 00uteaUe.l88unt8that ao rrrrrt war
              aa&      themdora, th8 aoouwb was asv'orbrou&ht beioro the
              ndo~       or the Peaa@ to aaswer the l8ourrtlon & dol gslnet
              hlm. Thfr 888umptiOn 18 barra oa four statement "that there
              18 a0 lxsmlnlng(trlel as ret out in Art1010 lOe0, aor is
              thorr any form1 *airer of same.*
Eonorablr R. P. POIIr,    Psga II


             YOU lr. 8dViSd     thh    UZidOr   the   ~SotS     StSt*a,
thr   ~OnStSbh   rotid ROt    be antitled to r mo r iTa
                                                      lng for.



                                      ATTCXNEYGENERAL OFTEXAS

                                      BY
                                                 Bruoe
                                                     u. Brysat
BWB:JMt                                                       ~SSiStMlt




                                               APPROVED
                                           Opinloa Committoo
                                                By B.W.
                                                Chelrmea